MEMO ENDORSED     Case 1:18-cr-00328-KPF Document 104 Filed 04/08/19 Page 1 of 2




 (212) 373-3311

 (212) 492-0311

 rfinzi@paulweiss.com



            April 8, 2019


            BY EMAIL

            Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                                  United States v. Anilesh Ahuja, et al.,
                                  18 Cr. 328 (KPF)
            Dear Judge Failla:

                           On April 5, 2019, we submitted a letter to the Court that included as an
            exhibit an April 4, 2019 letter from the government advising the defense of statements
            made by a cooperating witness. We respectfully request permission to file that exhibit
            under seal and to redact from the publicly-filed version of our April 5 letter to the Court
            any portions that quote from the exhibit.

                           We make this request in accordance with Paragraph 4 of the Protective
            Order in the above matter and pursuant to Your Honor’s Individual Rules of Practice.


                                                   Respectfully submitted,




                                                   Roberto Finzi
                                                   Richard C. Tarlowe

            cc:     Counsel of Record
         Case 1:18-cr-00328-KPF Document 104 Filed 04/08/19 Page 2 of 2


Application GRANTED.



                                        SO ORDERED.
Dated: April 8, 2019
       New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
